TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00762-CR




Jermaine Daniel Brydson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-04-205533, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellant Jermaine Daniel Brydson has filed a motion to dismiss his appeal.  See Tex.
R. App. P. 42.2(a).  We grant the motion and dismiss the appeal.
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant’s Motion
Filed:   January 12, 2006
Do Not Publish